In an action to recover damages for breach *729of a lease agreement, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, dated February 9, 1963, as denied its motion for judgment on the pleadings striking out paragraph eleventh of the first e-inise of action and dismissing the second cause of action alleged in the complaint (Rules Civ. Prae., rule 112). Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Ug'hetta, Acting P. J., Kleinfeld and Rabin, JJ., concur; Christ, J., dissents and votes to reverse the order insofar as appealed from and to grant the defendant’s motion for judgment on the pleadings, with the following memorandum: In view of the unambiguous provision contained in paragraph 37th of the lease agreement, it is my opinion that as matter of law plaintiff’s recovery is limited to a refund of the $5,000 paid by it as advance rent. There is nothing contained in the lease from which any inference can fairly be drawn that, in the event of its cancellation by the plaintiff, the plaintiff would he entitled to additional compensation or damages from the defendant. Brennan, J., not voting.